NO. 07-10-0185-CR
 
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
B
 
                                                           FEBRUARY
18, 2011
                                            ______________________________
 
                                                OMAR
GUERRERO A.K.A. JUAN 
GUERRERO
A.K.A. SALVADOR GUERRERO,
 
                                                                                                            Appellant
 
                                                                             v.
 
                                                        THE
STATE OF TEXAS, 
 
                                                                                                            Appellee
_______________________________
 
                        FROM
THE 108th DISTRICT COURT OF POTTER COUNTY;
 
                      NO.
59,732-E; HON. DOUGLAS R. WOODBURN, PRESIDING
                                           _______________________________
                                                                              
                                                          On
Motion to Dismiss
                                           _______________________________
 
Before
QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
 
Appellant Omar
Guerrero, by and through his attorney, has filed a motion to dismiss his appeal,
signed by appellant, because he no longer desires to prosecute it.  Without passing on the merits of the case, we
grant the motion to dismiss pursuant to Texas Rule of Appellate Procedure
42.2(a) and
dismiss the appeal.  Having dismissed the
appeal at appellant=s request, no motion for
rehearing will be entertained, and our mandate will issue forthwith.
 
Do
not publish.                                                            Per
Curiam